DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Response to Arguments

Applicant's submission filed 02/26/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112(a) rejections of record by addressing the written description issues in claims 1, 3, 5, 33, 35, and 36.  Applicant’s submission of a terminal disclaimer has overcome the double patenting rejection over 15/927,463.  Upon further consideration, new grounds of rejection are made.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/927,463 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
(1) on the ADS filed 12/18/2015, applicant states that the present application claims benefit of provisional application 61/946,296.  However, the time period between the present and provisional application is more than 12 months.  Thus, applicant does not receive the benefit of the earlier filing date of the provisional application 61/946,296.
(3) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed applications, Application Nos. PCT/US/2014/042936, 61/836,235, and 62/112,906, each fails to provide adequate support or enablement in the 15N, including the vibrational tags -C≡15N and -13C≡15N.  Thus, claim 35 does not receive the benefit of the earlier filing date of each of Application Nos. PCT/US/2014/042936, 61/836,235, and 62/112,906.
Thus, claims 1 - 3, 5, 7 - 9, 30, 32, 33, and 36 have an effective filing date of 6/18/2013.
Thus, claim 35 has an effective filing date of 12/18/2015.

Applicant argues that the present application explicitly states in paragraph [0001] thereof the following: "This application is a continuation-in-part of International Patent Application No. PCT/US2014/042936, filed on Jun. 18, 2014 which claims the priority of U.S. Provisional Application Ser. No. 61/836,235, filed Jun. 18, 2013, and 61/946,296, filed Feb. 28, 2014. This application also relates to and claims priority from U.S. Patent Application No. 62/112,906, filed on Feb. 6, 2015." Additionally, International Patent Application No. PCT/US2014/042936 (the "PCT Application - whereas the present application is continuation-in-part thereof) claims the priority from U.S. Provisional Application Ser. No. 61/836,235, filed Jun. 18, 2013, and 61/946,296, filed Feb. 28, 2014.  The present application was filed before the patenting or abandonment of or termination of proceedings on PCT Application, and the present application contains a specific and explicit reference to the earlier filed PCT application. The PCT Application was filed not later than 12 months after the date on which the '296 Application was filed, and the PCT Application also properly claimed priority to the '296 Application. Therefore, it is respectfully asserted that this application certainly enjoys and deserves the benefit of priority to the '296 Application.
These arguments are not persuasive.  Benefit claims are captured from applicant’s application data sheet (ADS) and not from specifications of related applications.  Benefit claims for the instant application were captured from the ADS filed 12/18/2015 and recorded on the 

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites the limitations “at least one vibrational tag selected form the group consisting of -C≡C-…” and “at least one vibrational tag containing at least one deuterium atom”.   13C atom.  Thus, claim 5 fails to further limit and fails to include all the limitations of claim 1 because claim 5 allows for the compound to comprise a vibrational tag of, e.g., -C≡C- or deuterium, rather than a vibrational tag comprising a chemical bond and 13C atom.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Note that replacing the phrase “at least one vibrational tag” in the limitations with “at least one additional vibrational tag” would obviate this rejection.
Claim 30 recites the limitation “at least one vibrational tag selected form the group consisting of -N=N=N…”.   However, claim 1, the claim upon which claim 30 depends, already requires that the at least one bond-edited compound comprises a vibrational tag comprising a chemical bond and 13C atom.  Thus, claim 30 fails to further limit and fails to include all the limitations of claim 1 because claim 30 allows for the compound to comprise a vibrational tag of, e.g., -N=N=N, rather than a vibrational tag comprising a chemical bond and 13C atom.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Note that replacing the phrase “at least one vibrational tag” in the limitation with “at least one additional vibrational tag” would obviate this rejection.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 3, 5, 7 - 9, 30, 32, 33, 35, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 - 27 of copending Application No. 17/027,515 (“APP’515”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 3, 5, 7 - 9, 30, 32, 33, 35, and 36 of the instant application are generic to all that is recited in claims 19 - 27 of APP’515.  That is, claims 19 - 27 of APP’515 fall entirely within the scope of claims 1 - 3, 5, 7 - 9, 30, 32, 33, 35, and 36 or, in other words, claims 1 - 3, 5, 7 - 9, 30, 32, 33, 35, and 36 are anticipated by claims 19 - 27 of APP’515.  Specifically, the claims of APP’515 teach the following:
19. A method for detecting at least one condition of at least one disease, comprising: administering at least one composition to at least one patient, wherein the at least one composition includes at least one bond-edited compound configured to target at least one of a 
20. The method of Claim 19. wherein the bond-edited compound comprises one, two, three, four, five, six, seven, eight, nine, ten or more vibrational tags.
21. The method of Claim 20, wherein the vibrational tag is at least one of: an alkyne tag, an azide tag, an isotope label, or a combination of an alkyne tag and a carbon-deuterium bond tag.
22. The method of Claim 21, wherein the isotope label is a carbon-deuterium bond tag.
23. The method of Claim 19, wherein the bond-edited compound comprises at least one of: at least one vibrational tag selected from the group consisting of -C≡C-, -C≡N, -N=N=N, -C≡C-C≡C-, -C≡C-C≡N, -C-D, and -C≡C-D, at least one 13C atom or one deuterium atom, an amino acid, a nucleoside or a nucleotide, a fatty acid, a monosaccharide or a disaccharide, glucose, a glucose derivative or propargyl glucose, or a cytokine or chemokine.
24. The method of Claim 23 wherein the amino acid is an essential amino acid.
25. The method of Claim 24, wherein the essential amino acid is selected from the group consisting of histidine, isoleucine, leucine. lysing, methionine, phenylalanine, threonine, trvptophan and valine.
26. The method of Claim 19, wherein the bond-edited compound is selected from the group consisting of anti-cancer agents, anti-inflammatory agents, anti-bacterial agents, anti-fungal agents and anti-viral agents.
27. The method of Claim 20, wherein the vibrational tag is transferred from the bond-edited compound to a down-stream metabolite of the bond-edited compound, and is detected in the down-stream metabolite.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618